Exhibit 99.2 PETROLEUM DEVELOPMENT CORPORATION Consolidated Statements of Cash Flows (unaudited; in thousands) Year Ended December 31, 2007 2006 2005 Cash flows from operating activities: Net income $33,209 $237,772 $41,452 Adjustments to net income to reconcile to net cash provided by operating activities: Deferred income taxes 12,201 86,431 3,351 Depreciation, depletion and amortization 70,844 33,735 21,116 Amortization of debt issuance costs 394 - - Impairment of oil and gas properties 1,485 1,519 - Accretion of asset retirement obligation 999 515 465 Exploratory dry hole costs 1,775 1,790 11,115 Gain from sale of leaseholds (33,291) (328,000) (7,669) (Gain) loss from sale of assets (31) 9 (207) Expired and abandoned leases 1,786 2,169 48 Stock based compensation 2,286 1,516 660 Unrealized losses (gains) on derivative transactions 4,642 (7,620) 3,226 Excess tax benefits from stock-based compensation (673) (70) - Changes in current assets and liabilities: (Increase) decrease in restricted cash (14,254) 982 (836) (Increase) in accounts receivable (16,456) (9,935) (11,811) (Increase) in accounts receivable - affiliates (2,302) (194) (5,319) Decrease (increase) in inventories 1,285 1,987 (3,398) Decrease (increase) in other current assets 4,839 (2,106) 3,482 Increase (decrease) in productiontax liability 10,802 (261) 3,317 (Decrease) increase in accounts payable and accrued expenses (10,869) 13,010 19,440 (Decrease) increase in accounts payable - affiliates (3,099) 6,116 112 Increase in advances for future drilling contracts 13,645 4,773 7,502 (Decrease) increase in federal and state income taxes payable (27,124) 19,950 8,473 Increase (decrease) in funds held for future distribution 7,488 (575) 18,505 Other 723 3,877 (652) Net cash provided by operating activities 60,304 67,390 112,372 Cash flows from investing activities: Capital expenditures (238,988) (146,180) (97,390) Acquisition of oil and gas properties, net of cash acquired (255,661) (18,512) - Investment in drilling partnerships - (7,151) (7,160) Exploration costs - (765) (1,918) Decrease (increase) in restricted/designated cash 191,156 (192,416) - Proceeds from sale of leases to partnerships 1,371 1,798 2,829 Proceeds from sale of leaseholds/assets 34,701 353,600 9,597 Net cash used in investing activities (267,421) (9,626) (94,042) Cash flows from financing activities: Proceeds from debt 352,000 302,000 91,000 Proceeds from short-term debt - 20,000 - Payment of long-term debt (254,000) (209,000) (88,000) Payment of debt issuance costs (1,468) (160) (423) Proceeds from issuance of stock 183 31 12 Excess tax benefits from stock-based compensation 673 70 - Minority interest investment 800 - - Purchase of treasury stock (646) (66,489) (7,879) Net cash provided by (used in) financing activities 97,542 46,452 (5,290) Net (decrease) increase in cash and cash equivalents (109,575) 104,216 13,040 Cash and cash equivalents, beginning of period 194,326 90,110 77,070 Cash and cash equivalents, end of period $84,751 $194,326 $90,110
